Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed 8/19/21, with respect to claims 1, 5, 9-12 have been fully considered and are persuasive.  The reject/objection of claims 1, 5, 9-12 has been withdrawn. 
The substitute specification filed on 8/19/21 has been approved by Examiner.
Claims 1, 2, 4-13, 15-16, 18-19 have been amended.
Allowable Subject Matter
Claims 1- 10 are allowed.  Claims 1, 12 and 15 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory device comprising, in combination with other cited limitations, wherein any one data latch among the plurality of data latches stores result information for a verify operation of the first to n-th program states until a verify operation for a set program state of the first to n-th program states passes, and wherein the sensing latch stores the result information for the verify operation of the first to n-th program states after the verify operation for the set program state passes as recited in claim 1.
Claims 2-11 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a memory device comprising, in combination with other cited limitations, control logic configured to control the peripheral circuit to store result information for a verify operation of the first to set program states in any one data latch among the data latches, until a verify operation for the set program state of the first to n-th program states passes, and store result information for a verify operation of the first to n-th program states performed after the verify operation for the set program state passes in the sensing latch as recited in claim 12.

The prior art of record further fails to disclose a method of operating a memory device comprising, in combination with other cited limitations, determining whether a verify operation for a set program state among the first to n-th program states passes; and storing the result information for the verify operation for the first to n-th program states after the verify operation for the set program state passes in the sensing latch based on the determination result as recited in claim 15.
Claims 16-20 are therefore allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TUAN T NGUYEN/               Primary Examiner, Art Unit 2824